Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 5, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  154764                                                                                              Robert P. Young, Jr.
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellant,                                                                                     Justices

  v                                                                SC: 154764
                                                                   COA: 325407
                                                                   Monroe CC: 13-040406-FH
  LONNIE JAMES ARNOLD,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 12, 2016 and
  September 22, 2016 judgments of the Court of Appeals is considered, and it is
  GRANTED. The parties shall address: (1) whether MCL 750.335a(2)(c) requires the
  mandatory imposition of “imprisonment for an indeterminate term, the minimum of
  which is 1 day and the maximum of which is life” for a person who commits the offense
  of indecent exposure by a sexually delinquent person, or whether the sentencing court
  may impose a sentence within the applicable guidelines range, see MCL 777.16q;
  (2) whether the answer to this question is affected by this Court’s decision in People v
  Lockridge, 498 Mich. 358 (2015), which rendered the sentencing guidelines advisory; and
  (3) whether People v Campbell, ___ Mich App ___ (2016) (Docket No. 324708), was
  correctly decided.

         We further ORDER the Monroe Circuit Court, in accordance with Administrative
  Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint the
  State Appellate Defender Office to represent the defendant in this Court.

        Persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 5, 2017
           t0329
                                                                              Clerk